PER CURIAM.
Orlando Valdez challenges the denial of his motion for acquittal during a non-jury trial on a charge of trafficking in cocaine. We find there was sufficient evidence to sustain the conviction and affirm the judgment. We remand, however, due to error in the sentencing.
At the conclusion of the appellant’s bench trial, the court inquired about the maximum sentence and then, “for purposes of appeal,” sentenced the appellant to the maximum thirty years imprisonment with a three-year mandatory minimum. The court informed those present that if the conviction was affirmed on appeal, he would then order a presentence investigation and hold a hearing to determine what the proper sentence should be.
We disapprove this procedure, finding it to be an appalling waste of judicial resources which cannot be sanctioned. The court erred in sentencing the appellant without first determining the presumptive sentence. Mack v. State, 482 So.2d 565 (Fla. 2d DCA 1986). We therefore remand for the preparation of a guidelines score-sheet and resentencing.
Affirmed in part; remanded for resen-tencing.
SCHEB, A.C.J., and DANAHY and THREAD GILL, JJ., concur.